DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 2, 2021 has been considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Nishioka, US 2015/0002464, in view of Lee, US 2016/0202814 (hereinafter, Lee ‘814), and further view of Izumi, US 2013/0015865. 

Regarding Claim 1, Nishioka (Figs. 1-2) teaches an electronic device comprising:
-a display panel (LCD; par. 0069);
-a base layer (19);
-a first pattern part (3) disposed on the base layer (e.g., Detection row wires 3 are positioned on transparent base 19);
-an insulating layer (18) disposed on the base layer and covering the first pattern part (e.g., Insulating layer 18 is disposed indirectly on top of transparent base 18 and covers detection row wires 3); and
-a second pattern part (2) disposed on the insulating layer (e.g., Detection column wires disposed on insulating layer 18),

-at least one of the first pattern part (3) and the second pattern part (2) includes mesh lines (e.g., Detection row wires 3 and detection column wires 2 are considered “mesh lines”); and 
-the mesh lines include a first closed curve (11) and a second closed curve (11) (e.g., Detection row wires 3 and detection column wires 2 have a curved thin wire 11, which is considered a “closed curve”).

Nishioka does not teach a base layer disposed on the display panel.

However, Lee ‘814 teaches the concept of a display panel positioned on top of a lower substrate (e.g., Display active layer 200 placed over lower substrate 100; par. 0047).  In the combined invention, there would be a display panel directly above the transparent base 19 of Nishioka.  The claim limitations would therefore be achieved. 

Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify Nishioka with the above features of Lee ‘814.  Having a display panel underneath a touch layer and above the lower substrate would have been obvious to try with a reasonable expectation of success for one with ordinary skill the art.  KSR Int’l Co. v. Teleflex Inc., 550 US 398.

Nishioka in view of Lee ‘814 does not teach a first closed curve and second closed curve having a length less than a length of the first closed curve.
concept of the size of touch electrodes being different in different regions of a touch panel (e.g., The area of the electrodes 12 in region A2 is bigger than those in region A3 which in turn is bigger than those in region A1; par. 0022).  Applying this concept to Nishioka, the length (circumference) of the curved thin wires 11 in the lower right region of the display panel would be smaller than the curved thin wires in the upper left region.  For purposes of this Office Action, the curved thin wire 11 in the far upper left of Nishioka is considered a “first closed curve,” while the curved thin wire in the far lower right a “second closed curve.”  The claim limitations would therefore be achieved. 

Before the effective filing date of the invention it would have been obvious to one with ordinary skill art to modify Nishioka in view of Lee ‘814 with the above teachings of Izumi.  Izumi teaches that this allows for a capacitance variation and detection sensitivity between regions in the display panel to be reduced (par. 0009). 

Regarding Claim 2, Nishioka in view of Lee ‘814 and in further view of Izumi teaches the electronic device of claim 1.

Nishioka in view of Lee ‘814 and in further view of Izumi further teaches wherein an area of a first region surrounded by the first closed curve is greater than an area of a second region surrounded by the second closed curve (e.g., The area encircled by the first closed curve in the combined invention, as defined above, is considered a “first region” and would be greater than the area of the second closed circle, which is considered a “second region,” because of the size differences).

The same rationale used to combine Nishioka in view of Lee ‘814 with Izumi stated in claim 1 applies here and will not be repeated. 

Claims 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Nishioka in view of Lee ‘814. 

Regarding Claim 11, Nishioka (Figs. 1-2) teaches an electronic device comprising:
-a display panel (display device; par. 0001);
-a base layer (19);
-a first pattern part (3) disposed on the base layer (e.g., Detection row wires 3 are positioned on transparent base 19);
-an insulating layer (18) disposed on the base layer and covering the first pattern part (e.g., Insulating layer 18 is disposed indirectly on top of transparent base 18 and covers detection row wires 3); and
-a second pattern part (2) disposed on the insulating layer (e.g., Detection column wires disposed on insulating layer 18),
wherein:
-at least one of the first pattern part (3) or the second pattern part (2) includes mesh lines in which cut line parts are defined (e.g., Each detection row wire 3 and detection column wire 2 is considered a “mesh line.”  Linear portions 14-15 and 12-13 are considered “cut line parts”); 
-an area of a first region among regions surrounded by the mesh lines is greater than an area of a second region among the regions surrounded by the mesh lines (e.g., The empty space surrounding the detection column wires 3 in the first four rows shown in Fig. 2 are considered a “first region.”  The empty space surrounding detection row wires 2 in the last 2 rows are considered a “second region.”  The area of the first region is therefore greater than the area of the second region”); 
-the first region overlaps first cut line parts among the cut line parts (e.g., The first region as defined above overlaps linear portions 15, which are considered “first cut line parts,” in the first four rows); and 
-the second region overlaps second cut line parts among the cut line parts (e.g., The second region as defined above overlaps the linear portions 13, which are considered “second cut line parts,” in the last two rows).

Nishioka does not teach a base layer disposed on the display panel. 

However, Lee ‘814 teaches the concept of a display panel positioned on top of a lower substrate (e.g., Display active layer 200 placed over lower substrate 100, which is considered a “base layer.”  Since lower substrate 100 is touching the surface of the display panel, it is considered as being “disposed on the display panel”; par. 0047).  In the combined invention, there would be a display panel directly above the transparent base 19 of Nishioka.  The claim limitations would therefore be achieved. 
KSR Int’l Co. v. Teleflex Inc., 550 US 398.

Regarding Claim 14, Nishioka in view of Lee ‘814 teaches the electronic device of claim 11.

Nishioka (Figs. 1-3) wherein a first number of the first cut line parts is greater than a second number of the second cut line parts (e.g., The number of first cut line parts is greater than the number of second cut line parts, as defined above in claim 11).

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, US 2017/0277322 (hereinafter, Lee ‘322), in view of Lee, US 2016/0306460 (hereinafter, Lee ‘460), and in further view of Nishioka.  

Regarding Claim 7, Lee ‘322 (Fig. 11) teaches an electronic device comprising:
-a base substrate (701);
-a circuit layer (TFT) disposed on the base substrate (e.g., TFT layer disposed on first substrate 701; par. 0114); and
-a light emitting layer disposed on the circuit layer (e.g., OLED layer disposed on TFT layer includes a light emitting layer; par. 0114). 


However, Lee ‘460 (Fig. 3) teaches insulating thin films disposed on the light emitting layer and covering the light emitting layer (e.g., Thin film encapsulation layer 300 may comprised of a plurality of organic layers and inorganic layer and may be positioned above display unit 200; par. 0066).  In the combined invention, the second substrate of Lee ‘322, which is an encapsulation substrate (par. 0114), would be comprise of multiple thin film layers that cover (indirectly) the light emitting layer.  The claim limitations would therefore be achieved. 

Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify Lee ‘322 with the above teachings of Lee ‘460.  Lee ‘460 suggests that the encapsulation layers prevent impurities from penetrating the display (par. 0066).  

Lee ‘322 in view of Lee ‘460 does not teach an electrode disposed on one of the insulating thin films and comprising mesh lines, wherein:
a first region completely surrounded by some of the mesh lines, and a second region completely surrounded by some of the mesh lines, are defined in the electrode; and
an area of the first region is greater than an area of the second region.

(Figs. 1-3) teaches an electrode (2, 3) comprising mesh lines (e.g., Wires 12-13 and 14-15 are considered “mesh lines), wherein:
-a first region completely surrounded by some of the mesh lines, and a second region completely surrounded by some of the mesh lines, are defined in the electrode (e.g., The empty space surrounding wires 12-13 in the first four rows shown in Fig. 2 are considered a “first region.”  The empty space surrounding wires 14-15 in the last 2 rows are considered a “second region”); and
-an area of the first region is greater than an area of the second region (e.g., The area of the first region as defined above is greater than the area of the second region as defined above).  In the combined invention, the detection column wires and detection row wires of Nishioka would be positioned on top of the thin film encapsulation layer of Lee ‘460.  The claim limitations would therefore be achieved. 

Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify Lee ‘322 in view of Lee ‘460 with the above teachings of Nishioka.  Nishioka suggests that its touch electrodes allow for a touch screen with strong touch accuracy and great visibility (par. 0023).  

Regarding Claim 8, Lee’ 322 in view of Lee ‘460 and in further view of Nishioka teaches the electronic device of claim 7.

Nishioka (Figs. 1-3) further teaches wherein cut line parts (12, 14) are defined in the mesh lines (12-13 and 14-15), and a first number of first cut line parts overlapping the (e.g., The number of wires 12 in the first region as defined above is greater than the number of wires 14 in the second region as defined above).

The same rationale used to combine Lee ‘322 in view of Lee ‘460 with Nishioka stated in claim 7 applies here and will not repeated. 

Regarding Claim 9, Lee ‘322 in view of Lee ‘460 and in further view of Nishioka teaches the electronic device of claim 7.

Nishioka (Figs. 1-3) further teaches wherein a total length of mesh lines completely surrounding the first region among the mesh lines is greater than a total length of mesh lines completely surrounding the second region among the mesh lines (e.g., Because the first region is larger than the second region and contains more mesh lines, the total length of the mesh lines in the first region exceeds those of the second region).

The same rationale used to combine Lee ‘322 in view of Lee ‘460 with Nishioka stated in claim 7 applies here and will not be repeated. 

Regarding Claim 10, Lee ‘322 in view of Lee ‘460 and in further view of Nishioka teaches the electronic device of claim 7.
(Figs. 1-3) further teaches wherein the electrode (2, 3) is provided in plural, and the electrodes include a first electrode (2) and a second electrode (3), and an external touch is sensed through capacitive coupling between the first electrode and the second electrode (e.g., Capacitive coupling between detection column wires 2 and detection row wires 3; par. 0025).

The same rationale used to combine Lee ‘322 in view of Lee ‘460 with Nishioka stated in claim 7 applies here and will not be repeated. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Nishioka in view of Lee ‘814 and in further view of Izumi, as applied to claim 1 above, and in further view of Lee ‘322, and in further view of Lee ‘460.

Regarding Claim 6, Nishioka in view of Lee ‘814 and in further view of Izumi teaches the electronic device of claim 1, but does not teach wherein:
the display panel comprises:
a base substrate;
a circuit layer disposed on the base substrate; 
a light emitting layer disposed on the circuit layer; and
an encapsulation layer disposed on the light emitting layer. 

However, Lee ‘322 (Fig. 11) teaches an electronic device comprising:
-a base substrate (701);
(TFT) disposed on the base substrate (e.g., TFT layer disposed on first substrate 701; par. 0114); 
-a light emitting layer disposed on the circuit layer (e.g., OLED layer disposed on TFT layer includes a light emitting layer; par. 0114); and
-an encapsulation layer disposed on the light emitting layer (e.g., Substrate 702 is an encapsulation layer; par. 0114). 

Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify Nishioka in view of Lee ‘814 and in further view of Izumi with the above features of Lee ‘322.  Lee ‘322 suggests that its display device allows for a reduced thickness (par. 0007). 

Nishioka in view of Lee ‘814 and in further view of Izumi and in further view of Lee ‘322 does not teach insulating thin films disposed on the light emitting layer and covering the light emitting layer.

However, Lee ‘460 (Fig. 3) teaches insulating thin films disposed on the light emitting layer and covering the light emitting layer (e.g., Thin film encapsulation layer 300 may comprised of a plurality of organic layers and inorganic layer and may be positioned above display unit 200; par. 0066).  In the combined invention, the second substrate of Lee ‘322, which is an encapsulation substrate (par. 0114), would be comprised of multiple thin film layers that cover (indirectly) the light emitting layer.  The claim limitations would therefore be achieved. 
(par. 0066).  

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Nishioka in view of Lee ‘814, as applied to claim 11 above, in further view of Lee ‘322, and in further view of Lee ‘460.   

Regarding Claim 15, Nishioka in view of Lee ‘814 teaches the electronic device of claim 11, but does not teach wherein:
the display panel comprises:
a base substrate;
a circuit layer disposed on the base substrate;
a light emitting layer disposed on the circuit layer; and
an encapsulation layer disposed on the light emitting layer; and
the encapsulation layer comprises insulating thin films covering the light emitting layer.

However, Lee ‘322 (Fig. 11) teaches an electronic device comprising:
-a base substrate (701);
-a circuit layer (TFT) disposed on the base substrate (e.g., TFT layer disposed on first substrate 701; par. 0114); 
(e.g., OLED layer disposed on TFT layer includes a light emitting layer; par. 0114); and
-an encapsulation layer disposed on the light emitting layer (e.g., Substrate 702 is an encapsulation layer; par. 0114). 

Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify Nishioka in view of Lee ‘814 with the above features of Lee ‘322.  Lee ‘322 suggests that its display device allows for a reduced thickness (par. 0007). 

Nishioka in view of Lee ‘814 and in further view of Lee ‘322 does not teach insulating thin films disposed on the light emitting layer and covering the light emitting layer.

However, Lee ‘460 (Fig. 3) teaches insulating thin films disposed on the light emitting layer and covering the light emitting layer (e.g., Thin film encapsulation layer 300 may comprised of a plurality of organic layers and inorganic layer and may be positioned above display unit 200; par. 0066).  In the combined invention, the second substrate of Lee ‘322, which is an encapsulation substrate (par. 0114), would be comprise of multiple thin film layers that cover (indirectly) the light emitting layer.  The claim limitations would therefore be achieved. 

Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify Nishioka in view of ‘814 and in further view of Lee ‘322 (par. 0066).  

Allowable Subject Matter
Claims 3-5 and 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding Claim 3, Nishioka in view of Lee ‘814 and in further view of Izumi teaches the electronic device of claim 2.

Nishioka (Figs. 1-2) further teaches wherein cut line parts are defined in the mesh
lines (e.g., Linear wires 12-15 are considered “cut line parts”).

However, neither Nishioka, Lee’ 814, nor Izumi, teaches wherein a first number of first cut line parts overlapping the first region among the cut line parts is greater than a second number of second cut line parts overlapping the second region among the cut line parts. In Nishioka, the cutline parts (12-15) do not overlap the first region or second region as defined in claim 2.  

Claims 4-5 are objected to because they depend on claim 3. 

Regarding Claim 12, Nishioka in view of Lee ‘814 teaches electronic device of claim 11.

However, neither Nishioka, Lee’ 814, nor the remaining prior art, either alone or in combination, teaches wherein the mesh lines include a first closed curve completely surrounding the first region, and a second curve completely surrounding the second region.

Claim 13 is objected to because it depends on claim 12. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY P RABINDRANATH whose telephone number is (571)270-5722. The examiner can normally be reached Monday through Friday, 9 AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 



/ROY P RABINDRANATH/Primary Examiner, Art Unit 2691                                                                                                                                                                                                        October 22, 2021